NOT FOR PUBLICATION

                                                      UNITED STATES DISTRICT COURT
                                                         DISTRICT OF NEW JERSEY
                                                             CAMDEN VICINAGE


VAN CHARLES TAYLOR,           :                                               Civil Action No. 18-2465 (RMB)
                              :
               Petitioner,    :
                              :
          v.                  :                                                             OPINION
                              :
                              :
NEW JERSEY STATE PAROLE BOARD,:
et al.,                       :
                              :
               Respondents.   :
                              :


BUMB, District Judge

              This matter comes before the Court upon the Petition for a

Writ of Habeas Corpus under 28 U.S.C. § 2254 (Pet., ECF No. 1)

filed by Petitioner Van Charles Taylor (“Petitioner”), an inmate

confined in South Woods State Prison in Bridgeton, New Jersey. On

July 17, 2018, Petitioner filed a motion for summary judgment.1

(Mot. Summ. J., ECF No. 14.) Petitioner contends he is illegally

confined beyond his maximum expiration date and his sentence is in

violation                      of         the           Ex     Post   Facto   Clause   of    the   United   States


                                                            
1 A summary judgment motion is not necessary to obtain a decision
on the merits of a petition for writ of habeas corpus under 28
U.S.C. § 2254. See Rule 12, Rules Governing Section 2254 Cases in
the United States District Courts. (Federal Rules of Civil
Procedure may be applied in a habeas action if they are not
inconsistent with any statutory provision or the Habeas Rules)
(emphasis added).
Constitution. (Pet., ECF No. 1.) Respondents filed an answer

opposing habeas relief. (Answer, ECF No. 11.) Petitioner filed a

reply. (Letter Reply, ECF No. 16). For the reasons discussed below,

the Court denies the petition.

I.    BACKGROUND AND PROCEDURAL HISTORY

      On September 17, 1981, Petitioner was adjudicated delinquent

for criminal homicide, for a crime committed on May 14, 1975.

(Answer, Ex. A, ECF No. 11-2 at 3; Ex. B, ECF No. 12 at 2-3.) He

was   sentenced   to     a    thirty-year       indeterminate     term     of

incarceration, pursuant to N.J.S.A. § 2A:4-61-h. (Answer, Ex. A,

ECF No. 11-2; Ex. B, ECF No. 12.) He was paroled on December 18,

1984. (Answer, Ex. F, ECF No. 11-6 at 2.) His parole was revoked

on August 13, 1986, after he was arrested and charged with armed

robbery as an adult. (Answer, Ex. C, ECF No. 11-3; Ex. D, ECF No.

11-4 at 2; Ex. F, ECF No. 11-6 at 2.)

      For armed robbery committed on July 21, 1986, Petitioner was

convicted on January 30, 1987. (Answer, Ex. D, ECF No. 11-3.) He

was sentenced to a forty-year prison term with a twenty-year

mandatory minimum. (Id.) The judgment of conviction does not

indicate whether the prison term for that offense should run

consecutive to or concurrent with the remainder of his juvenile

sentence.   (Answer,   Ex.   C,   ECF    No.   11-3.)   The   Department   of

Corrections and the Parole Board both determined that the 1984

amendment of N.J.S.A. § 2C:44-5 applied to Petitioner’s sentences.

                                    2 
 
(Answer, Ex. D, ECF No. 11-4 at 2; Ex. E, ECF No. 11-5 at 2; Ex.

F [calculation worksheet], ECF No. 11-6 at 4-5.)

              Petitioner completed the prison term on his robbery sentence

on July 22, 2006. (Answer, Ex. D, ECF No, 11-4 at 2.) Upon

application of the 1984 amendment of N.J.S.A. § 2C:44-5, his

juvenile parole term began to run again, and would expire in

twenty-four years, four months and six days. (Id.) He was paroled

on September 1, 2015. (Answer, Ex. H., ECF No. 11-8 at 8.)

              On          December                      13,    2017,   a        Parole   Board    panel   issued    a

determination                              to         revoke     Petitioner’s        parole      and   establish   an

eight-month future eligibility term (FET). (Answer, Ex. H, ECF No.

11-8 at 16.) Petitioner appealed. (Id. at 22.) On May 21, 2018,

the full Parole Board affirmed. (Id. at 26-28.) Petitioner’s

adjusted maximum release date is February 11, 2030. (Id. at 21.)

              Petitioner challenged the Parole Board’s decision by filing

a motion to correct an illegal sentence in the Atlantic County

Superior Court in Mays Landing, New Jersey. (Pet., ECF No. 1 at

6.) He did not appeal the New Jersey Superior Court’s decision.2

(Id. at 7.) Petitioner initiated this action by filing a habeas

petition pursuant to 28 U.S.C. § 2254 on February 21, 2018. (Pet.,

ECF No. 1.)




                                                            
2  The parties have not submitted the Superior Court’s decision
on Petitioner’s motion to correct an illegal sentence.
                                                                           3 
 
II.   DISCUSSION

      A.   Standard of Review

      28 U.S.C. § 2254(d) provides:

           An application for a writ of habeas corpus on
           behalf of a person in custody pursuant to the
           judgment of a State court shall not be granted
           with respect to any claim that was adjudicated
           on the merits in State court proceedings
           unless the adjudication of the claim--

           (1) resulted in a decision that was contrary
           to, or involved an unreasonable application
           of, clearly established Federal law, as
           determined by the Supreme Court of the United
           States; or

           (2) resulted in a decision that was based on
           an unreasonable determination of the facts
           in light of the evidence presented in the
           State court proceeding.

      “Contrary to clearly established Federal law” means the state

court applied a rule that contradicted the governing law set forth

in U.S. Supreme Court precedent or that the state court confronted

a set of facts that were materially indistinguishable from U.S.

Supreme Court precedent and arrived at a different result than the

Supreme Court. Eley v. Erickson, 712 F.3d 837, 846 (3d Cir. 2013)

(citing Williams v. Taylor, 529 U.S. 362, 405-06 (2000)). The

phrase “clearly established Federal law” “refers to the holdings,

as opposed to the dicta” of the U.S. Supreme Court’s decisions.

Williams, 529 U.S. at 412. An “unreasonable application” of clearly

established   federal   law     is    an   “objectively   unreasonable”



                                     4 
 
application of law, not merely an erroneous application. Eley, 712

F.3d at 846 (quoting Renico v. Lett, 130 S. Ct. 1855, 1862 (2010)).

        Although a petition for writ of habeas corpus may not be

granted if the petitioner has failed to exhaust his remedies in

state court, a petition may be denied on the merits notwithstanding

the petitioner's failure to exhaust his state court remedies. 28

U.S.C. § 2254(b)(2); see also Lambert v. Blackwell, 387 F.3d 210,

260 n.42 (3d Cir. 2004) and Lewis v. Pinchak, 348 F.3d 355, 357

(3d Cir. 2003).

        B.    The Parties’ Arguments

              1.   The Petition

        Petitioner asserts that, sometime in the early to mid-1990s,

a Senior Classification Officer of the Department of Corrections

Classification Department was assigned to calculate “the over-all

length of time to be served” on Petitioner’s adult and juvenile

sentences. (Pet., ECF No. 1 at 12.) Petitioner claims the officer

erred    in   running   his   sentences     consecutively.   (Id.   at   13.)

Petitioner believes that he “maxed-out” on his adult robbery

sentence on July 22, 2006, after serving exactly twenty years on

that sentence. (Id.) However, he was informed that he had to serve

twenty-four more years on his juvenile sentence. (Id.)

        In 2007 or 2008, Petitioner received a letter from the New

Jersey State Parole Board, explaining that his sentences were

consecutive rather than concurrent, pursuant to a legislative

                                       5 
 
change in N.J.S.A. § 2C:44-5(c). (Id.) Petitioner contends that

application of this legislative change to his juvenile delinquent

homicide case violates the Ex Post Facto Clause of the United

States Constitution because he was sentenced in 1975, nine years

before the 1984 amendment to the statute. (Id. at 13-14.) According

to Petitioner, under the rules of aggregation in N.J.S.A. § 2C:44-

5, his adult robbery sentence and juvenile sentence expired on

July 22, 2006. (Id. at 14.)

     Petitioner further submits that his juvenile sentence expired

when he “maxed out” on his adult sentence because “[j]uveniles are

entitled to the same gap-time credits as adults. Gap-Time credits

also appl[y] to the period of imprisonment served on the first

sentence after a parole revocation.” (Id. at 15, quoting State v.

Franklin, 175 N.J. 456 ([N.J. Super. 2012]). Petitioner argues

that he is entitled to 27 ½ years of gap time credit on the parole

warrant lodged against him in 1987. (Id. at 16.) Petitioner’s

present incarceration is the result of the New Jersey State Parole

Board Juvenile Panel’s December 13, 2017 decision to revoke parole

and establish an eight-month parole eligibility term. (Answer, Ex.

H, ECF No. 11-8 at 26-28.)

          2.    The Answer

     Respondents    note   that   Petitioner’s      1987   judgment   of

conviction for robbery is silent on whether the sentence is

consecutive    to   or   concurrent    with   his   juvenile   term   of

                                  6 
 
imprisonment. (Answer, ECF No. 11 at 8.) In 1975, in the absence

of stipulation in the judgment of conviction, the common law

required3 correctional authorities to run sentences concurrently

when an offender was sentenced to a term of incarceration for an

offense committed while on parole release. (Id.) The 1984 Amendment

to N.J.S.A. § 2C:44-5 required the opposite, consecutive sentences

in the absence of stipulation in the judgment of conviction.

(Answer, ECF No. 11 at 8-9.) Thus, once Petitioner completed his

prison term for robbery in 2006, Respondents contend they correctly

concluded that he began serving the remaining sentence on his

juvenile adjudication. (Answer, ECF No. 11 at 8-9.)

              Respondents argue that application of the 1984 amendment to

§ 2C:44-5 to Petitioner’s juvenile sentence does not violate the

Ex Post Facto Clause. (Answer, ECF No. 11 at 17-19.) Respondents

rely on Loftwich v. Fauver, 665 A.3d 1133, 1136 (N.J. Super. Ct.

App. Div. 1995), which held that “the application of the 1984

amendment to an offender who was sentenced before the effective

date of that enactment, but who violated parole after that date,

does not create a significant risk of enhanced confinement,” and

thus does not violate the Ex Post Facto Clause. (Id. at 18.)


                                                            
3 In 1978, N.J.S.A. § 2C:44-5(c) first codified the common law rule
that absent specific direction by the sentencing court, upon the
imposition of separate sentences at separate times, sentences will
run concurrently. See New Jersey Session Laws, Laws of 1978, ch.
95, § 2C:44-5(c); State v. Corbitt, 370 A.2d 916, 918 (N.J. Super.
1977) (citing In re Sabongy, 87 A.2d 59 (Cty.Ct. 1952)).
                                                               7 
 
     Petitioner was sentenced to a 30-year indeterminate term for

the juvenile adjudication. (Answer, ECF No. 11 at 18.) Thus,

Respondents note that he could serve up to 30 years in custody as

punishment for committing that offense. (Id. at 19.) He was later

convicted of robbery and spent nearly two decades in state prison

serving the sentence for that offense. (Id.) Respondents contend

that the time Petitioner spent incarcerated for robbery does not

constitute an increase in the amount of time Petitioner spent in

custody for the juvenile adjudication, and he was not subjected to

“enhanced confinement.” (Id.)

     Respondents also argue that Petitioner’s claim for gap time

credits against his juvenile sentence is meritless. (Id. at 19-

20.) The gap-time statute, N.J.S.A. § 2C:44-5(b)(2), applies to

juvenile sentences. (Answer, ECF No. 11 at 20, citing State v.

Franklin, 175 N.J. 456, 459 (2003)). The New Jersey Supreme Court

explained   that   “[a]    defendant    who     is     sentenced   to   terms   of

imprisonment   for   two    separate        offenses    imposed    on   different

sentencing dates is entitled to gap-time credit for the period he

serves from the date of the first sentence to the date of the

second sentence where both offenses occurred before the first

sentence.” Id. (emphasis added). Respondents contend, based on the

plain meaning of the statute, that gap-time credits apply only

where both offenses occurred before the first sentence was imposed.



                                       8 
 
(Answer, ECF No. 11 at 20, citing State v. Carreker, 796 A.2d 847

(2002)) (setting forth elements for gap-time credits).

      Petitioner committed his first offense in 1975 and his second

offense in 1986; therefore, Respondents assert that he is not

entitled to gap time credits. (Id.) Respondents maintain that

N.J.S.A. § 2C:44-5(c) applies to Petitioner because he committed

a new offense while on parole and was then sentenced to serve a

custodial sentence for that offense. (Id.) This provision does not

provide for gap time credits. (Id.) Additionally, Respondents

oppose    Petitioner’s    aggregation       claim   because,    pursuant    to

N.J.S.A. § 30:4-123.51(h), juvenile and adult sentences cannot be

aggregated.

           3.    The Reply

      Petitioner reasserts that retrospective application of the

1984 amendment to N.J.S.A. § 2C:44-5 to his 1975 offense and

subsequent 1981 juvenile adjudication to an indeterminate 30-year

period of incarceration violates the Ex Post Facto Clause of the

Constitution. (Letter Reply, ECF No. 16 at 4.) Although Petitioner

does not challenge that he was sentenced to an indeterminate (30-

year max) sentence for juvenile homicide, he states “PLEASE NOTE:

this juvenile sentence was a signed plea agreement sentence that

had   a   (10)   year    max   in   place    but    somehow    got   lost   in

translation???” (Id. at 1.) The Court does not interpret this as



                                      9 
 
a challenge to Petitioner’s juvenile sentence, but any such claim

is unexhausted in the state courts.

     C.    Analysis

           1.   Exhaustion of State Remedies

     Petitioner did not appeal the New Jersey Superior Court’s

denial of his motion to correct an illegal sentence. (Pet., ECF

No. 1 at 6.) Therefore, he failed to exhaust his State Remedies.

See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (“state

prisoners must give the state courts one full opportunity to

resolve any constitutional issues by invoking one complete round

of   the   State's    established         appellate   review   process.”)

Nonetheless, a habeas court may deny an unexhausted habeas claim

on the merits. 28 U.S.C. § 2254(b)(2).

           2.   Due Process Liberty Interest in Release Upon
                Expiration of Sentence

     An inmate has a due process liberty interest, protected by

state and federal law, in release upon expiration of his sentence.

Sample v. Diecks, 885 F.2d 1099, 1114 (3d Cir. 1989). Petitioner

asserts that if he received the appropriate gap-time credits, his

adult and juvenile sentences would have expired on July 22, 2006.

Therefore, he claims that he is being illegally confined beyond

his release date.

     N.J.S.A. § 2C:44-5(b)(2) provides:

           Sentences of imprisonment imposed at different
           times. When a defendant who has previously

                                    10 
 
          been sentenced to imprisonment is subsequently
          sentenced to another term for an offense
          committed prior to the former sentence, other
          than an offense committed while in custody: …

          (2) Whether the court determines that the
          terms shall run concurrently or consecutively,
          the defendant shall be credited with time
          served in imprisonment on the prior sentence
          in determining the permissible aggregate
          length of the term or terms remaining to be
          served . . . .

N.J.S.A. § 2C:44-5(b)(2) (emphasis added).

     Respondents are correct that this provision does not apply to

Petitioner because Petitioner’s conviction for robbery, committed

in 1986, is not “an offense that was committed prior to” his 1975

juvenile homicide offense. See State v. Carreker, 796 A.2d 847,

849 (N.J. 2002) (noting that § 2C:44-5(b)(2) applies when “both

offenses occurred prior to the imposition of the first sentence.”)

Therefore, Petitioner is not entitled to the gap-time credit

described in the statute.

     Petitioner’s aggregation claim also fails. At the time of

Petitioner’s robbery conviction on January 30, 1987, N.J.S.A. §

30:4-123.51(h) provided:

          h. When an inmate is sentenced to more than
          one term of imprisonment, the primary parole
          eligibility terms calculated pursuant to this
          section shall be aggregated by the board for
          the purpose of determining the primary parole
          eligibility date, except that no juvenile
          commitment shall be aggregated with any adult
          sentence. The board shall promulgate rules and
          regulations to govern aggregation under this
          subsection.

                                11 
 
N.J.S.A. § 30:4-123.51(h) (effective to Dec. 16, 2007) (emphasis

added).    “Unlike   multiple    sentences   of    imprisonment   for    adult

inmates,    see   N.J.S.A.      30:4–123.51h,     multiple   sentences     for

juveniles are not aggregated in determining the juvenile's primary

parole-eligibility date.” State in Interest of J.L.A., 643 A.2d

538, 545 (N.J. 1994). Petitioner’s juvenile commitment and adult

sentence could not be aggregated.

     Petitioner remained subject to what remained of his 30-year

indeterminate juvenile term after service of his 1987 sentence for

armed robbery. Petitioner was paroled on September 1, 2015 and

continued    under   parole   supervision    for    the   remainder   of   his

indeterminate 30-year juvenile term. (Answer, Ex. H., ECF No. 11-

8 at 8.) Therefore, Petitioner was subject to parole revocation

and service of the remaining term of his juvenile adjudication

when his parole was revoked on December 13, 2017. Petitioner’s

projected release date is February 11, 2030. (Answer, Ex. H, ECF

No. 11-8 at 21.) Petitioner is not confined beyond his maximum

expiration date.

            3.    Ex Post Facto Clause

     “Article I, § 10, of the Constitution prohibits the States

from passing any ‘ex post facto Law.’” California Dep't of Corr.

v. Morales, 514 U.S. 499, 504 (1995)). “[T]he Clause is aimed at

laws that retroactively alter the definition of crimes or increase


                                      12 
 
the punishment for criminal acts.” Morales, 514 U.S. at 504.

(internal quotations omitted).

     The Third Circuit Court of Appeals described the relevant

Supreme Court precedent:

          [I]n Collins v. Youngblood, 497 U.S. 37 …
          (1990), the Supreme Court adopted the analysis
          found in Beazell v. Ohio, 269 U.S. 167 …
          (1925), which established three tests for
          determining violations of the Ex Post Facto
          Clause.    Under    Beazell,    a    law    is
          unconstitutional if it: (1) punishes as a
          crime an act that was innocent when done, or
          (2) makes more burdensome the punishment for
          a crime after its commission, or (3) deprives
          one charged with a crime of any defense
          available according to law at the time the act
          was committed. … If any one of the three
          Beazell prongs applies, the law or judicial
          decision in question is unconstitutional.

Helton v. Fauver, 930 F.2d 1040, 1045 (3d Cir. 1991). “It is a

fundamental principle of ex post facto jurisprudence that a court

entertaining an ex post facto claim must focus upon the law in

effect at the time of the offense for which a person is being

punished.” U.S. ex rel. Forman v. McCall, 709 F.2d 852, 856 (3d

Cir. 1983).

     Only the second ex post facto test announced in Beazell is

applicable here; whether the 1984 amendment to N.J.S.A. § 2C:44-5

made the punishment for Petitioner’s 1975 juvenile adjudication

more burdensome. “The touchstone of [the] inquiry is whether a

given change in law presents a ‘sufficient risk of increasing the

measure of punishment attached to the covered crimes.’” Peugh v.

                                 13 
 
United States, 569 U.S. 530, 539 (2013) (quoting Garner v. Jones,

529 U.S. 244, 250 (2000) (quoting Morales, 514 U.S. at 509)).

      Petitioner was adjudicated for juvenile homicide, committed

in 1975, and sentenced to an indeterminate 30-year prison term in

Atlantic County Juvenile and Domestic Relations Court on September

17, 1981. (Pet., ECF No. 1 at 12.) The 1984 amendment to N.J.S.A.

§ 2C:44-5 did nothing to alter the fact that Petitioner would serve

up to 30 years on his juvenile adjudication. The amendment did not

affect   the   minimum    sentence,     as    the   juvenile   sentence    was

indeterminate. Cf. Lindsay v. Washington, 301 U.S. 397, 401 (1937)

(“[r]emoval of the possibility of a sentence of less than fifteen

years, at the end of which petitioners would be freed from further

confinement and the tutelage of a parole revocable at will,

operates to their detriment in the sense that the standard of

punishment adopted by the new statute is more onerous than that of

the old.”)

      The 1984 amendment did not change the fact that the sentencing

court had the discretion to sentence Petitioner consecutively or

concurrently with his juvenile adjudication upon his commission of

a crime while on parole from the juvenile sentence. See N.J.S.A.

§   2C:44-5(c).   The    amendment   merely    changed   the   default    rule

applicable if the sentencing judge failed to indicate whether the

sentences were consecutive or concurrent. See Souch v. Schiavo,

289 F.3d 616, 620-22 (9th Cir. 2002) (finding no ex post facto

                                      14 
 
violation where trial court retained absolute discretion to impose

either concurrent or consecutive sentences under both versions of

the state statute); see Hooks v. Sheets, 603 F.3d 316, 321 (6th

Cir.   2010)   (“[s]ince   [the   petitioner]   was   always   subject   to

consecutive rather than concurrent sentences in the discretion of

the trial court, his re-sentencing [] did not raise ex post facto

or due process concerns”) (emphasis in original); Cf. U.S. v.

Comstock, 154 F.3d 845, 850 (8th Cir. 1998) (after amendment to

federal sentencing guidelines, ex post facto violation found where

the maximum sentence that could have been imposed increased after

factoring in discretion to impose consecutive sentences.)

       When Petitioner committed the juvenile offense in 1975, the

parties do not dispute that a sentencing court had discretion to

impose a concurrent or consecutive sentence upon Petitioner’s

commission of a subsequent crime while on parole. In other words,

when Petitioner committed the juvenile offense in 1975, he could

have contemplated receiving a consecutive sentence on a subsequent

crime committed while on parole. See Loftwich, 665 A.2d at 1136

(N.J. Super. Ct. App. Div. 1995) (“[b]oth before and after the

[1984] amendment [to N.J.S.A. § 2C:44-5] it was, and is, the

responsibility of the court to determine whether sentences should

run concurrently or consecutively.”) In that sense, there was no

increase to Petitioner’s punishment from his 30-year indeterminate

juvenile term.

                                    15 
 
     The     amendment     to   the   statute       increased      the   punishment

Petitioner would be subjected to only if: (1) Petitioner committed

a crime while on parole from the juvenile term; and (2) the

sentencing judge failed to stipulate whether the sentence for the

subsequent crime was consecutive or concurrent to the juvenile

term. This risk of greater punishment is too speculative to cause

an Ex Post Facto Clause violation. See Garner v. Jones, 529 U.S.

244, 255 (2000) (“[R]espondent must show that as applied to his

own sentence the law created a significant risk of increasing his

punishment”);    Peugh,     569   U.S.      at   539     (“mere    speculation      or

conjecture that a change in law will retrospectively increase the

punishment for a crime will not suffice to establish a violation

of the Ex Post Facto Clause.”) Therefore, application of the 1984

amendment to N.J.S.A. § 2C:44-5(c) by the Parole Board did not

violate the Ex Post Facto Clause.

III. CERTIFICATE OF APPEALABILITY

     Unless a circuit justice or judge issues a certificate of

appealability, an appeal may not be taken from a final order in a

proceeding    under   28    U.S.C.    §     2254.   28    U.S.C.    §    2253(c).    A

certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree

with the district court’s resolution of his constitutional claims

                                          16 
 
or that jurists could conclude the issues presented are adequate

to    deserve   encouragement   to   proceed    further.”   Miller-El   v.

Cockrell, 537 U.S. 322, 327 (2003).

       Petitioner has not made a substantial showing of the denial

of a constitutional right in the calculation of his juvenile and

adult sentences by the Parole Board. Therefore, the Court will

deny a certificate of appealability.

IV.   CONCLUSION

       For the reasons discussed above, the petition for habeas

relief under 28 U.S.C. § 2254 is denied.

An appropriate order follows.



Dated: February 27, 2019                   s/Renée Marie Bumb
                                           RENÉE MARIE BUMB
                                           United States District Judge




                                     17 
 
